Citation Nr: 1102062	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.  

2.  Entitlement to service connection for anterolateral infarct, 
middle segment of the left ventricle with kypokinesis (claimed as 
a heart disorder).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and C.B.




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to July 1978 
and again from May 1980 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

The Veteran testified before the undersigned at a Travel Board 
hearing in Phoenix, Arizona in September 2008.  A transcript of 
this proceeding has been associated with the claims file.

This case was previously before the Board in November 2008 at 
which time the claim was remanded for further development.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and the Board may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Affording the Veteran the benefit of the doubt, his current 
right wrist disorder is due to his military service.  

2.  There is no medical evidence of a current heart disorder.  


CONCLUSIONS OF LAW

1.  Service connection for a right wrist disorder is established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

1.  Service connection for a heart disorder is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition, certain chronic diseases, such as arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  


When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service.  

Analysis

1.	 Right Wrist Disorder

Prior to enlistment, in a December 1976 Report of Medical 
History, the Veteran indicated that he broke his right arm in 
1973, prior to service.  The December 1976 enlistment examination 
showed normal upper extremities.  The Veteran's "PULHES" 
profile at entrance was 1/4 in physical capacity and stamina, 
upper extremities, lower extremities, hearing and ears, eyes and 
psychiatric condition.  See Odiorne v. Principi, 3 Vet. App. 456 
(1992); (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the Veteran on a 
scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service). 

On a May 1980 Report of Medical History, the Veteran checked 
"yes" to history of broken bones, but the examiner made no 
comment.  The accompanying examination report was silent for any 
pertinent defects or diagnoses.  The physical condition profile 
was 1.  

The Veteran's service treatment records show that in September 
1982 he complained of bilateral wrist pain after punching a 
bulkhead two weeks earlier.  X-ray examination revealed no 
fractures and the impression was tendonitis.  A June 1984 
treatment record shows that the Veteran complained of right lower 
arm pain for two weeks after a trailer fell on his arm.  The 
impression was soft tissue injury.  An August 1986 treatment 
record shows a right hand injury after climbing a ladder.  The 
impression was possible soft tissue injury.  The Veteran's March 
1987 separation examination showed normal upper extremities and 
in the Veteran's March 1987 Report of Medical History he reported 
"broken bone(s)" and indicated that the bones broken were in 
the right and left arms.  This report also notes the Veteran's 
reported history of fracturing both wrists after punching the 
bulkhead.  

A November 2005 private X-ray examination of the Veteran's right 
wrist revealed scapholunate disassociation and in April and 
September 2008 statements from the Veteran's private physician a 
diagnosis of right carpal tunnel is noted.    

Pursuant to the November 2008 Board remand, the Veteran was 
afforded a VA examination in April 2009 to determine whether the 
Veteran's right wrist disorder pre-existed military service and, 
if so, whether it was aggravated by his military service.  During 
this examination the Veteran reported that he originally injured 
his right wrist prior to military service in June 1973.  He was 
reportedly seen at that time by Dr. R. who told the Veteran that 
he had an injury to the right wrist and that "he should not do 
too much work with it," but, apparently, no further definitive 
diagnostic study, surgical intervention, or therapy was given.  

On review of the service treatment records, the VA examiner noted 
that on two separate occasions in August 1986 the Veteran went to 
sick call at HMG Medical Air Force Facility, stating that he had 
fallen off of a ladder and complaining of pain in the wrist, 
which findings revealed an unequivocal swelling of the right 
wrist.  All diagnostic studies and X-rays were found to be within 
normal limits.  The Veteran also reported a history of falling 
and injuring his right wrist in 1982 while walking to the 
cafeteria and subsequently being placed in a cast for six weeks.  
However, the examiner noted that there was no indication of this 
event in the Veteran's service treatment records.  X-ray 
examination of the right wrist revealed "possible posttraumatic 
calcification or small accessory nodule."  The impression was 
"post injury" of right wrist without a definitive diagnosis of 
fracture in June 1976 prior to enlistment in December 1976.  The 
examiner opined that the "antecedent right wrist injury is 50/50 
probability of aggravation as noted entry in sick call [in August 
1986]."

In April 2010, the April 2009 VA examiner was asked to provide an 
actual diagnosis for the Veteran's right wrist disorder and state 
whether the diagnosis was consistent with the Veteran's in-
service injury.  In an April 2010 addendum, the examiner appeared 
to confuse the left and right wrists and gave the following 
diagnoses:  "tendonitis of the left wrist and post-traumatic 
calcification of the lunate bone of the left wrist."  The 
examiner also reiterated that there was "a 50-50 probability of 
aggravation of the antecedent wrist injury."  

In an August 2010 addendum responding to a request for further 
clarification, the examiner again reviewed the Veteran's service 
treatment records and assertions and opined that the Veteran did 
sustain an injury prior to military service and that it was at 
least as likely as not that the Veteran's current right wrist 
problem (50/50 probability) was aggravated by the Veteran's 
injury while in active military service.  The examiner also noted 
that X-ray examination of the right wrist was normal.  

In the present case, the only evidence of any pre-service wrist 
disorder is the Veteran's own statements regarding a wrist 
fracture.  In the absence of any medical records concerning that 
injury, the Board is unable to determine if a right wrist 
disability was diagnosed or what that diagnosis would have been.  
Additionally, the Board finds no competent evidence to suggest 
that even if a right wrist disability was diagnosed prior to 
military service, that such a disorder was still present at the 
time the Veteran was examined and accepted for active military 
service, in 1977 and again in 1980.  In short, the record does 
not contain clear and unmistakable evidence of a preexisting 
right wrist disorder.  Hence, the Veteran was in sound physical 
condition at entrance into service.  

Even assuming there was a right wrist disorder that preexisted 
service, the VA opinions of record show concluded that a right 
wrist disorder was aggravated by service.  Thus, there is no 
clear and unmistakable evidence to establish that a pre-existing 
right wrist disorder was not aggravated during service.  The 
presumption of sound condition upon entry into service is not 
rebutted and the Veteran is presumed to have been in sound 
condition upon entry into service.  

If the government fails to rebut the presumption of soundness 
under 38 U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  Wagner, 370 F.3d at 1089.  The question on appeal is 
whether the Veteran currently suffers a right wrist disability 
that was incurred in service. 

The record includes a pre-service history of injury to the right 
wrist, injuries in 1982 and 1984, continued complaints regarding 
the right wrist during military service, and several diagnoses of 
a right wrist disorder including scapholunate disassociation, 
right carpal tunnel, and possible posttraumatic calcification or 
small accessory nodule.  The April 2009 VA examination along with 
addendum reports dated in April 2010 and August 2010 include the 
examiner's opinion that the Veteran's right wrist disorder was at 
least aggravated by service, related to documented injuries in 
service.  Accordingly, resolving all reasonable doubt in favor of 
the appellant, the Board finds that the evidence supports service 
connection for a right wrist disorder.  38 U.S.C.A. § 5107(b).   

2.	 Heart Disorder

The Veteran's service treatment records show several complaints 
of chest pain, specifically in September 1984, January 1985, and 
July 1986.  The impression in July 1986 was situational 
reaction/personality disorder.  The Veteran's March 1987 
separation examination noted a normal heart and in his March 1987 
Report of Medical History the Veteran denied "heart trouble" 
and "high or low blood pressure."  

A February 2005 private myocardial perfusion study shows 
diagnoses of: 1) anterolateral infarct, middle segment, 2) 
associated hypokinesis, and 3) ejection fraction, 49 percent.  
The report noted a large perfusion defect involving the middle 
segment anterolateral wall of the left ventricle.  It was larger 
at rest than during stress, which was noted to be characteristic 
of prior infarction.  No evidence of ischemia was found.  On 
dynamic evaluation left ventricle, there was mild hypokinesis in 
the same of the infarction.  The ejection fraction was noted to 
remain preserved at 49 percent.  

Pursuant to the November 2008 Board remand, the Veteran was 
afforded a VA examination in April 2009 to determine whether the 
Veteran's current heart disorder was related to his military 
service.  During this examination the Veteran reported a history 
of chest pain during his military service, specifically in 
September 1984, January 1985, and July 1986.  The examiner 
reviewed the Veteran's service treatment records and noted that 
no diagnosis or significant clinical history was obtained 
regarding the complaints of chest pain and that subsequent 
echocardiograms between 1984 and 1986 had been within normal 
limits.  

The Veteran reported that he had been seen privately for his 
complaints of chest pain in 2006 at which time an 
electrocardiogram and exercise stress test were done.  The 
Veteran was unaware of any definitive diagnoses being made.  The 
Veteran complained of "skipped beats" and some nausea with a 
sensation of "being pinched" on the left side of his chest."  
He did not relate a history of significant angina, but complained 
of dyspnea as well shortness of breath in the absence of 
dizziness with syncope.  There had been no cardiac illness, 
myocardial infarction, congestive failure, rheumatic heart 
disease, cardiac surgery, coronary bypass, valvular surgery, 
transplantation, angioplasty, or cardiovascular surgery.  There 
had also been no arteriosclerotic cardiovascular disease, 
myocardial infarction, hypertensive cardiovascular disease, 
bypass, transplantation, or cardiomyopathy.  

The examiner noted that an exercise stress test had been 
performed at the North Arizona Cardiac Clinic in February 2009, 
with a negative exercise test reaching 171 beats per minute, 74 
percent of maximum with 7 METs (metabolic equivalents) or within 
normal limits, and no evidence of cardiovascular disease had been 
noted in the past nor currently established.  

The diagnosis was anterior chest wall syndrome with multiple 
entries of sick call visits for atypical chest pain for which the 
Veteran was seen in the psychiatric clinic in which 
electrocardiograms without further definitive diagnostic studies 
revealing no evidence of cardiovascular disease (with a negative 
stress test and with 7 METs in February 2009).  In the opinion, 
the examiner noted that in absence of present cardiovascular 
disease and in the absence, despite repeated entries for chest 
pain, that no diagnosis was present or had previously been 
established in review of the service treatment records, it was 
the opinion of the examiner that the current symptoms of anterior 
chest all syndrome were not related to the complaints of chest 
pain during the Veteran's military service.  

The Board finds that the preponderance of the evidence is against 
the claim of service connection for a heart disorder; there is no 
current diagnosis of a heart disorder in the claims file.  
Current disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran's 
complaints of chest pain, without a diagnosed or identifiable 
underlying malady or condition, do not constitute a 
"disability" for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet App 282 (1999); aff'd Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  While the 
Veteran complained of chest pain on several occasions during 
military service, these complaints of chest pain were later 
diagnosed as a situational/personality disorder and no heart 
problems were complained of or noted at separation.

The Board has considered carefully the Veteran's lay statements 
in support of his contention that he has a current heart 
disorder, however, the Board observes further that a diagnosis of 
a heart disorder is not capable of lay observation and requires 
medical expertise.  See Buchanan, 451 F.3d at 1335; Jandreau, 492 
F.3d at 1372; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant substantially compliant pre-
adjudication notice by letters dated in July 2005 and March 2006.  
Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).    

VA has obtained service treatment records and social security 
records, assisted the appellant in obtaining evidence, afforded 
the Veteran physical examinations, obtained medical opinions as 
to the etiology of his claimed disorders, and afforded him the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a right wrist disorder is granted.  

Service connection for anterolateral infarct, middle segment of 
the left ventricle with kypokinesis (claimed as a heart disorder) 
is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


